Citation Nr: 0821838	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  00-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's original claim for entitlement to service 
connection for a low back disability was denied by the Board 
in April 1999.  The veteran submitted an application to 
reopen his claim in September 1999.  As noted above, his 
claim to reopen was denied by the RO in January 2000.  
Thereafter, the veteran's claim to reopen was granted by the 
Board in December 2002, and his claim for service connection 
was referred to the Case Development Unit so as to obtain 
additional medical records, if available, and to provide the 
veteran with a VA orthopedic examination and etiological 
opinion.  In December 2003, the Board remanded the veteran's 
claim again so as to obtain any remaining medical records and 
an etiological opinion from the veteran's private physician.  
However, the veteran's physician died in 2002.  Therefore, 
the veteran was afforded an orthopedic examination in May 
2007, and an etiological opinion was provided.


FINDING OF FACT

The veteran's low back disorder did not have its onset in 
active military service, nor is it otherwise attributable to 
service.  


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from a claim 
for entitlement to service connection for a low back 
disorder.  The Board notes that the veteran's application to 
reopen his previously-denied claim for service connection 
claim was received in November 1999.  As his claim was filed 
prior to the institution of the VCAA, the veteran did not 
receive VCAA notification prior to the initial adjudication 
of his claim.  Instead, the RO provided VCAA notification in 
August 2001.  Although the notification letter was not sent 
prior to the initial adjudication of the claimant's claim, 
this was not prejudicial to the claimant since the claimant 
was subsequently provided adequate notice and the claim was 
re-adjudicated.  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 
(2007); see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  
In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

Further, because the Board has concluded that the 
preponderance of the evidence is against service connection 
for a low back disorder, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the veteran has undergone VA 
examinations in conjunction with his claim for service 
connection.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the veteran's condition since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough, the examinations in this case are adequate upon 
which to base a decision, and the records satisfy 38 C.F.R. 
§ 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  Although the veteran 
requested medical records from Mare Island from 1970 forward 
in a February 2008 letter, the Board notes that these records 
were already associated with his file.
 
In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.
Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the veteran claims that he injured his lower 
back during active service when he lost his footing pulling a 
tug boat while working at the Mare Island shipyard.  
According to the veteran, his back was injured in 1970.  
While the Mare Island medical records are negative for 
complaints, treatment, or diagnosis of any back injury, a May 
1973 medical record noted a severe strain and high lumbar 
back pain.  The diagnosis was a back strain, and the veteran 
was taken off duty for 24 hours and placed on light duty for 
the next 24 hours.  

As noted above, the veteran's claim was denied by the Board 
in April 1999 because, although the veteran had a current 
diagnosis of degenerative disc disease of the lumbar spine, 
the veteran's service medical records were negative for 
degenerative disc disease, degenerative disc disease was not 
diagnosed within one year following his period of active 
duty, and because the evidence of record at that time was 
negative for an etiological connection between the veteran's 
current back disorder and his period of active service.

However, in November 1999, the veteran's chiropractor 
(D.D.S., D.C) noted that the veteran complained of pain in 
the lower back radiating down his left leg.  At that time, 
the veteran stated that he initially injured himself on the 
job working with tow boats in 1970.  According to the 
veteran, he was eventually moved to the position of cook, but 
the lifting of 40-50 lb. boxes was required.  The examiner 
noted degeneration on x-ray and opined that the onset of the 
veteran's lower back condition was caused by the initial 
injury while working with tow boats in 1970, progressing 
without proper treatment to its current status.  The Board 
notes that the chiropractor's opinion was based on the 
veteran's own history as opposed to a review of the veteran's 
claims file.

The veteran received a VA orthopedic examination in September 
2000.  The examiner, a medical doctor, noted a review of the 
veteran's claims file.  The veteran's medical history was 
noted, including the letter from the veteran's chiropractor, 
a CT scan from 1993 which revealed minimal disc bulging at 
L4-L5, and x-rays demonstrating degenerative changes over L3-
L4, and L4-L5.  On examination, the examiner noted that 
neurological examination of the lower extremities was normal.  
The examiner stated that the veteran most likely sustained a 
muscle ligament sprain over the low back area while he was in 
the service in 1970, and that the veteran's current 
degenerative changes, as well as those shown in the CT scan, 
were not as likely due to a service-related injury.  Rather, 
the veteran's back disorder was due to the degenerative 
changes of the normal aging process of the veteran.

Outpatient reports from Crestview Hills, dated from June 1999 
through October 2001, noted severe peripheral neuropathy and 
lumbosacral radiculopathy.  However, a nexus to the veteran's 
period of service was not provided.

In February 2000, the veteran's private physician, A.R., M.D, 
stated that he had seen the veteran on three different 
occasions.  He reiterated the diagnosis of degenerative disc 
disease.  However, he stated that he could not provide a 
definite opinion as to whether a cause and effect 
relationship existed between the veteran's current low back 
disorder and an injury that occurred almost 30 years prior.

A June 2000 report from Kentucky Diagnostic Center noted no 
evidence of compressive disc disease.  That same month, a 
report from St. Luke Hospital West noted mild symmetrical 
prominence of joint activity, with findings essentially 
unremarkable for the veteran's age.  

In May 2007, the veteran was afforded an additional VA 
orthopedic examination.  Once again, the examiner noted a 
review of the veteran's claims file.  On examination, the 
veteran presented with mild, right lumbar scoliosis.  
Tenderness to palpation was present in the midline at the L3-
S1 area.  The veteran was diagnosed with chronic lumbosacral 
syndrome, most likely secondary to chronic degenerative 
changes.  The examiner noted that his history during a March 
1976 examination was negative for chronic back pain, as was 
his physical examination at that time.  He further reported 
that the veteran's January 1981 examination was negative for 
chronic back pain as well, with the first mention of back 
pain occurring in November 1993, nearly 20 years following 
the veteran's initial back injury on active duty.  Therefore, 
the examiner opined that the record did not support a history 
of chronic back pain persisting after the veteran's initial 
injury.  The examiner stated that, although the veteran 
suffered from chronic lumbosacral syndrome, the most likely 
cause was chronic degenerative joint changes as opposed to 
his initial muscle strain.  Then, in direct contrast to his 
previous statements, the examiner stated, "I therefore 
believe that the current low back disability was caused by 
his original injury in the military."  

An addendum opinion, provided by another VA examiner (because 
the original examiner was no longer employed by the VA) in 
January 2008 to interpret the May 2007 opinion, stated that 
the May 2007 opinion was an apparent typographical error, and 
that the veteran's chronic lower back pain was most likely 
not related to his remote muscle strain in the service.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence remains contrary to the 
veteran's claim for service connection for a low back 
disorder.  

While the veteran's chiropractor provided a positive 
etiological opinion in November 1999, stating that the onset 
of the veteran's lower back condition was caused by the 
initial injury while working with tow boats in 1970, 
progressing without proper treatment to its current status, 
that opinion was based partially on the veteran's own 
history.  It is not clear that the veteran's claims file was 
available to the chiropractor, or that the claims file, if 
available, was reviewed.  

On the other hand, the veteran's September 2000 VA 
examination, provided by a medical doctor who noted a 
complete review of the veteran's file, noted that the veteran 
most likely sustained a muscle ligament sprain over the low 
back area while he was in the service in 1970, and that the 
veteran's current degenerative changes, as well as those 
shown in the CT scan, were not as likely due to a service-
related injury.  Rather, the veteran's back disorder was due 
to the degenerative changes of the normal aging process of 
the veteran.  In addition, the veteran's May 2007 examiner, 
also a medical doctor who noted a review of the claims file, 
opined that the record did not support a history of chronic 
back pain persisting after the veteran's initial injury.  The 
examiner stated that, although the veteran suffered from 
chronic lumbosacral syndrome, the most likely cause was 
chronic degenerative joint changes as opposed to his initial 
muscle strain.  In an addendum opinion, certified by a 
medical doctor, it was noted that the veteran's chronic lower 
back pain was most likely not related to his remote muscle 
strain in the service.

The Board attaches significant probative value to the two VA 
medical opinions of record, as they are well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  On the other hand, the opinion of the 
veteran's chiropractor relied on the veteran's own history 
which is only, in part, corroborated by contemporaneous 
records.

The only other evidence of a relationship between the 
veteran's low back disorder and his period of military 
service is the veteran's own lay statements.  However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

The Board notes that, where the determinative issue involves 
a diagnosis or a nexus to service, competent medical evidence 
is required.  This evidentiary burden typically cannot be met 
simply by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this case, since the record does 
not reflect that the veteran possesses the medical training 
and expertise necessary to render a medical opinion as to 
either the cause or diagnosis of an orthopedic disability, 
his statements are of little probative value in this regard.  
See Espiritu.  

Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disorder.  In reaching this 
decision, the Board notes that the veteran's statements 
concerning the etiology of his disorder are of little 
probative value.  See Espiritu, supra. Further, although the 
veteran submitted a positive etiological opinion from his 
chiropractor, that statement did not note a review of the 
record.  Rather, it appeared to be based on the veteran's own 
history.  On the other hand, the Board again attaches 
significant probative value to the September 2000 and May 
2007 VA opinions, as both were well reasoned, detailed, 
consistent with other evidence of record, and included 
reviews of the claims file.  See Prejean.  

Moreover, the claims file shows no documented complaints of 
lower back pain until November 1993, approximately 20 years 
following separation from service.  The Board notes that the 
lapse of time between service separation and the earliest 
documentation of a disability is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the veteran 
has not established chronicity with regard to a low back 
disorder, to include degenerative disc disease, from the time 
of service or one year thereafter, to demonstrate that his 
disorder has been a chronic condition since his period of 
active duty.  In the absence of demonstration of continuity 
of symptomatology, the lack of evidence of a chronic low back 
disorder in service, and with the weight of medical evidence 
against the finding of service connection, the veteran's 
claim must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].

With regard to the disability claimed, the Board has 
carefully considered the veteran's statements and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of his disorder because there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, after careful review of the evidentiary record, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a low back 
disorder.  

In sum, the competent evidence does not establish that the 
veteran's low back disorder had its onset in service or was 
etiologically related to service.  Further, the veteran was 
not seen for a low back disorder for approximately two 
decades following his separation from service.  Thus, the 
record does not support the veteran's assertions of 
continuous low back symptomatology since the 1973 injury.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Therefore, the preponderance is against the 
appellant's claim, and it must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


